DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the phrase "so as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al (US 2013/0300031 A1).

    PNG
    media_image1.png
    373
    555
    media_image1.png
    Greyscale

	With respect to claims 1, 8-13 and 14, Torii discloses a planarization apparatus (100) and corresponding methods configured to planarize composition (3) in a specified region (3) on a substrate (2) using a planar section (1a) of a mold (1) and comprising: a mold holding unit (20) configured to hold the mold; a measurement unit (8; 9 see [0039]) configured to measure a shape of the planar section of the mold held by the mold holding unit and deformed with respect to the substrate and a control unit (7) configured to align based on a measurement result of the measurement unit , the planar section of the mold with the specified region on the substrate to bring the mold and the composition into contact with each other (see paragraph [0039]). 
	As to claim 2, wherein the measurement unit measure a distance between a surface of the mold and the measurement unit. 

	As to claims 6-7, the measurement unit is arranged at a position to measure a lateral distance of the mold and at a plurality of position along a direction perpendicular to a surface of the substrate (see figure 1). 
Thus, Torii discloses substantially all of the limitations of the instant claims including the measurement unit configured to measure the shape of the planar section of the mold and deformed with respect to the substrate.  Torii does not expressly disclose the shape of the mold being convexly deformed, as recited in the instant claims.  However, Torrii clearly disclose the shape of the mold (1) being measured by the three-dimensional measurement device (see paragraph [0039]).  In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to measure the shape of the mold being convexly deformed for the purpose of precisely pressing the composition on the substrate as intended (see paragraph [0039]). 
	As to claims 4-5, Torii does not expressly disclose the measurement unit arranged adjacent to the substrate (2) or provided on the substrate holding unit (40).  It would have been obvious to a skilled artisan to arrange the measurement unit of Torii at particular locations as recited in the instant claims of the present application since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HUNG HENRY NGUYEN

Art Unit 2882



Hvn
3/23/21

/HUNG NGUYEN/Primary Examiner, Art Unit 2882